


110 HR 5951 IH: Safe and Complete Streets Act of

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5951
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To implement a safe and complete streets
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Safe and Complete Streets Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)While the Federal
			 highway program has helped achieve its original goal of providing for fast and
			 convenient automobile travel, the national transportation system needs to
			 provide better service to those who take public transit, ride bicycles, or
			 travel on foot or with mobility aids.
			(2)Initiatives to
			 promote sustainable and modern transportation choices like public transit,
			 bicycling, and walking have had limited success because many State and local
			 transportation agencies have treated these modes as optional amenities, instead
			 of as integral parts of the national highway programs.
			(3)Many new and
			 improved streets across the United States, particularly in developing areas, do
			 not provide to all users the safe and equitable access to public
			 rights-of-way.
			(4)The official
			 design guidance from the Federal Highway Administration titled
			 Accommodating Bicycle and Pedestrian Travel: A Recommended
			 Approach states that, the resulting highway environment
			 discourages bicycling and walking and has made the two modes more dangerous.
			 Further, the ability of pedestrians with disabilities to travel independently
			 and safely has been compromised..
			(5)One-third of the
			 population is either unable to or chooses not to drive due to age, medical
			 condition, ability, lifestyle, legal status, or other factors.
			(6)More than 1 in 5
			 Americans over age 65 do not drive, more than 50 million Americans have a
			 disability of some kind, and in different times of his or her life virtually
			 every American will suffer from a mobility impairment of some kind.
			(7)The full
			 integration of all modes in the design of streets and highways will increase
			 the capacity and efficiency of the road network, reduce traffic congestion by
			 improving mobility options, clean the air, limit greenhouse gas emissions, and
			 improve the general quality of life.
			(8)Requiring
			 accommodation of the needs of nonmotorized users will eliminate hazards and
			 improve safety for pedestrians and cyclists, who now make up more than 12
			 percent of all traffic fatalities.
			(9)Improving the road
			 network will allow more disabled people to gain a higher level of independence
			 through the use of standard transit services, easing the economic burden on
			 transit systems which must provide paratransit options at great cost.
			(10)Public health
			 officials across the country have called for the construction of more bicycle
			 and pedestrian facilities as an important tool in fighting the obesity
			 epidemic.
			(11)The Energy
			 Independence and Security Act of 2007 explicitly supports the implementation of
			 a complete streets policy.
			3.DefinitionsIn this Act:
			(1)The term
			 Secretary means the Secretary of Transportation.
			(2)The term
			 complete streets means roadways that accommodate all travelers,
			 particularly users of public transit, bicyclists, pedestrians (including
			 individuals of all ages as well as individuals with mobility, sensory,
			 neurological, or hidden disabilities), and motorists to enable all users to use
			 the roadway safely and efficiently.
			(3)The terms
			 complete streets policy and complete streets
			 principles refer to transportation laws, policies, or principles at the
			 local, State, regional, or Federal level which ensure—
				(A)all users of the
			 transportation system, including pedestrians, bicyclists, and transit users as
			 well as children, older people, motorists, and those with disabilities, are
			 adequately accommodated in all phases of project planning and development;
			 and
				(B)that the safety
			 and convenience of all users are considered in all phases of project planning
			 and development.
				(4)The term
			 transportation improvement program has the same meaning such
			 term has in section 134 of title 23, United States Code.
			(5)The term
			 metropolitan planning organization has the same meaning such
			 term has in section 134(b) of such title.
			(6)The term
			 senior manager means—
				(A)the director of a
			 State department of transportation or a designee;
				(B)the director of a
			 metropolitan planning organization or a designee; or
				(C)the director of a
			 regional or county transportation agency if such agency is primarily
			 responsible for planning and approval of transportation projects, or a
			 designee.
				4.Complete streets
			 policy requirement
			(a)Law or
			 policyBeginning with the fiscal year that begins 2 years after
			 the date of enactment of this Act, each State and metropolitan planning
			 organization shall have in effect—
				(1)in the case of a
			 State, a law requiring that all transportation projects shall, from the date of
			 enactment of the State law, accommodate the safety and convenience of all users
			 in accordance with complete streets principles; or
				(2)an explicit
			 statement of policy of the State department of transportation or metropolitan
			 planning organization that all transportation projects shall, from the date of
			 enactment of the State department of transportation or metropolitan planning
			 organization policy, accommodate the safety and convenience of all users in
			 accordance with complete streets principles.
				(b)Provisions
			 includedThe law or policy described in subsection (a)
			 shall—
				(1)apply to each
			 federally funded project of each transportation improvement program;
				(2)include a
			 statement that every project of the transportation improvement program makes
			 roads accessible to users of all ages and abilities of right-of-way
			 pedestrians, which may include bicyclists, transit vehicles and users, and
			 motorists;
				(3)apply to new road
			 construction and road improvement projects, including design, planning,
			 construction, reconstruction, rehabilitation, maintenance, or operations, for
			 the entire right-of-way;
				(4)indicate that new
			 accommodation should be made in pavement resurfacing projects where bicycling
			 and walking areas can be added within the scope of the original
			 roadwork;
				(5)delineate a clear
			 procedure by which transportation projects may be exempted from complying with
			 complete streets principles, which shall require approval by a senior manager
			 and documentation, with supporting data, that indicates the basis for
			 exemption;
				(6)comply with
			 up-to-date design standards, particularly as they relate to providing access
			 for persons with disabilities;
				(7)require that
			 complete streets principles be applied so that projects undertaken in
			 accordance with these principles fit within the context of the community for
			 which the transportation improvement program is intended; and
				(8)include a list of
			 performance standards with measurable outcomes to ensure that the
			 transportation improvement program adheres to complete streets
			 principles.
				(c)Exemption
			 requirements and proceduresThe law or policy described in this
			 section shall allow for exemptions from complete streets policy only if—
				(1)(A)affected roadways
			 prohibit by law specified users from using them, in which case a greater effort
			 shall be made to accommodate these specified users elsewhere;
					(B)the cost for a particular project in
			 complying with complete streets principles would be excessively
			 disproportionate to the need or probable use of that particular complete
			 street; or
					(C)the existing and planned population
			 and employment densities or level of transit service around a particular
			 roadway is low enough that there is a documented absence of a need to implement
			 certain complete streets principles; and
					(2)all
			 project-specific exemptions are approved by either—
					(A)a senior manager
			 of the metropolitan planning organization which approved the transportation
			 improvement program containing the exempted project;
					(B)a senior manager
			 of the State department of transportation; or
					(C)in the case of a
			 project for which neither the metropolitan planning organization nor the State
			 department of transportation is the agency with primary transportation planning
			 authority, a senior manager of the regional or county agency responsible for
			 planning and approval of the proposed project to be exempted.
					(d)IntegrationEach
			 State department of transportation or metropolitan planning organization
			 implementing a complete streets policy shall incorporate complete streets
			 principles into all aspects of the transportation project development process,
			 including project identification, scoping procedures, design approvals, design
			 manuals, and performance measures.
			5.Certification
			(a)Project
			 CertificationEach State
			 shall require every agency that has primary design, construction, or financial
			 responsibility for a project located within the approved transportation
			 improvement program to review and certify that each such project incorporates
			 complete streets principles set forth in section 4.
			(b)Subsequent
			 CertificationsAfter the
			 initial certification under subsection (a), the responsible agency described in
			 such subsection shall recertify annually until final construction is completed
			 that federally funded projects remain in compliance with the requirements of
			 section 4.
			6.Accessibility
			 standards
			(a)Issuance of
			 standardsNot later than 12
			 months after the date of enactment of this Act, the United States Access Board
			 (originally established by section 502 of the Rehabilitation Act (29 U.S.C.
			 792)) shall issue final standards for accessibility of new construction and
			 alterations of pedestrian facilities for public rights-of-way.
			(b)Temporary
			 standardsUntil the United States Access Board issues final
			 public right-of-way accessibility standards as required by this section, a
			 State or metropolitan planning organization shall apply the existing Department
			 of Transportation Standards for Accessible Transportation Facilities in section
			 37.9 of title 49, Code of Federal Regulations, but to the extent that such
			 standards do not address or are inapplicable to public rights-of-way, the 2005
			 Revised Draft Guidelines for Accessible Public Rights-of-Way issued by the
			 United States Access Board shall apply.
			7.Technical
			 guidance
			(a)Report
			 requiredNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall make available to all State and local
			 transportation agencies a report of best practices describing how
			 transportation agencies across the country have implemented complete streets
			 principles in accordance with the requirements of this Act.
			(b)Report
			 contentsIn preparing the report under subsection (a), the
			 Secretary shall place particular emphasis on the following topics:
				(1)Procedures for
			 identifying the needs of users of all ages and abilities for a given
			 roadway.
				(2)Procedures for
			 identifying the types and designs of facilities needed to serve each of these
			 classes of users.
				(3)Benefits provided
			 by complete streets principles implementation.
				(4)Common barriers to
			 implementation of complete streets principles.
				(5)Procedures for
			 overcoming these most common barriers to implementing complete streets
			 principles.
				(6)Procedures for
			 identifying costs associated with implementing complete streets
			 principles.
				(7)Procedures for
			 maximizing local cooperation in the implementation and introduction of complete
			 streets principles.
				(8)Procedures for
			 assessing and modifying the facilities and operational characteristics of
			 existing roadways to improve their consistency with complete streets
			 principles.
				
